Appeal from order, Supreme Court, New York County (Lori S. Sattler, J.), entered on or about August 27, 2013, as amended *596September 11, 2013, which granted defendant’s motion to enforce a provision of the parties’ stipulation of settlement and directed plaintiff to pay unpaid and future tuition for the undergraduate education of the parties’ emancipated daughter, unanimously dismissed, without costs, as academic.
The challenged order was superseded by a subsequent order of the same court and Judge, entered on or about September 30, 2013, from which no appeal was taken (see Matter of Pedro A. v Susan M., 95 AD3d 458 [1st Dept 2012]). The subsequent order rescinded the order on appeal to the extent that it directed plaintiff to make payments to Columbia University and to defendant on behalf of the parties’ emancipated child, and directed that a special referee determine whether the parties intended for plaintiff to pay for the child’s college expenses after she reached the age of 21.
Concur — Tom, J.E, Friedman, Sweeny, Saxe and Freedman, JJ.